Citation Nr: 1203182	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to non-service-connected pension benefits.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran had active service from September 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) notification letter of April 2008, which informed the Veteran appellant that his claim for VA pension was denied.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the need for additional delay in this case, but further development of the record is needed to afford the Veteran an opportunity to submit additional evidence, in particular concerning his annual unreimbursed medical expenses.  

The Board observes that one of the Veteran's primary arguments is that his income is below the "poverty line."  He is hereby informed that the rate of VA pension is set by laws enacted by Congress.  38 U.S.C.A. § 5121 (West 2002).  The Board is bound to uphold these laws, and does not have the authority to rely on any other standard for determining financial need, such as the poverty threshold.    

The Veteran had qualifying wartime service; as such, he is basically eligible for a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The Veteran's claim for pension benefits was denied because the RO found that his countable income exceeds the maximum applicable rate.  In this regard, pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  This is the amount of pension the Veteran would be entitled to if he did not have any income at all.  Any countable income of the Veteran will reduce the pension benefits, dollar for dollar, by the amount of the income.  If the Veteran's income exceeds this maximum rate, he is not entitled to any pension benefits.  

As it stands now, the Veteran's income appears to consist of SSA benefits for himself and his wife, a pension in the amount of $71 per month from a prior employer, and investment income of $232 per year.  Based on income alone, this substantially exceeds the maximum rate for pension benefits for a Veteran with one dependent.  This is likely to continue, because maximum VA pension benefits are tied to the same cost-of-living (COLA) percentage adjustments as SSA benefits.  38 U.S.C.A. § 5312.  

Unreimbursed medical expenses paid by the Veteran are excluded from income, however, to the extent they exceed 5 percent of the maximum rate.  38 C.F.R. § 3.272(g).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, and they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party.  Medicare and other medical insurance premiums may be counted as medical expenses, however.  Still, in order for him to be entitled to any pension on this basis, paid medical expenses must be greater than the break-even point, i.e., the difference between his income and the "maximum rate."  Even then, the Veteran would only be entitled to pension in the amount of that difference.  For example, if countable annual income is $200 less than the maximum rate, the Veteran would only be entitled to $200 in pension for that year.  

In this case, the Veteran's reports of medical expenses seem haphazard, covering various partial years.  For example, in July 2009, he reported that he and his wife had spent $3,650 in medical expenses so far that year; however, this did not cover an entire 12-month period.  Although with consideration of his Medicare and private insurance premiums, he approached the break-even point based on his July 2009 statement, his countable income still remained above the maximum rate, but, again, it is not clear that the entire year's medical expenses were considered.  His next report of medical expenses referred to expenses paid in 2011.  

In view of these factors, the Veteran should be furnished with the appropriate income and medical expense forms and asked to complete and return the applicable sections.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Inform the Veteran that his countable income must be determined for each year since he filed his claim, in February 2008.  To this end, provide him with 4 copies each of an Income, Net Worth, and Employment form, VA Form 21-527, and a Medical Expense Report, VA Form 21-8416 (the current version thereof), and ask him to complete return the forms, for each year from the date of his claim in February 2008.  Inform him that concerning the VA Form 21-527, he need only fill out the applicable sections, i.e., concerning his income and net worth, as the other requested information has already been provided to VA.  Regarding the medical expenses, tell him that he may obtain expense print-outs from his insurance company and pharmacy, to both ensure that all expenses are included, and to provide documentation.  Tell him that deductible medical expenses include his Medicare premiums, private insurance premiums, prescription and over-the-counter drugs and medicines, eyeglasses, dental treatment, and transportation for medical reasons (computation instructions are on the form), as well as doctor's appointments and hospital services.  

2.  Obtain reports of the Veteran's SSA benefits, as well as Medicare deductions, for the Veteran and his wife, for the period beginning with the COLA effective in December 2008, to the present.  

3.  After providing a suitable period for response, the RO should take appropriate action, based on the Veteran's response, if any.  If the decision remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case, and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

